DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment which was filed on 04/25/2022 has been entered.  Claims 1, 3, 7-8, 11, 12, and 13 have been emended.  Claims 2 and 6 have been canceled.  No claims have been added.  Claims 1, 3-5, 7-13 are still pending in this application, with claims 1, 11, 12 and 13 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 04/25/2022.
Claims 1, 3-5, 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 3-5 and 7-10 are dependent on claim 1, and
Claims 11, 12, and 13.

Regarding claims 1, 11, 12, and 13, the prior art of record either individually or in combination does not disclose or fairly suggest an apparatus, a method, and the non-transitory computer readable medium for information processing with the claimed detailed limitations such as the use of “extracting local features from data indicating a speech, and each of the features corresponds to a divided portion of the data indicating the speech, and the extracting of the features is performed using a neural network”, the use of “encoding a series of chronological features of the data indicating the speech based on the features”, the use of “generating information obtained by weighting features at a specific point in time associated with emotion classification, of the series of chronological features encoded”, and the use of “classifying emotion and gender corresponding to the data indicating the speech using the information obtained by weighting the features at the specific point in time, the neural network for the classification of emotion and the neural network for the classification of gender being optimized through learning using an objective function which is calculated using a loss of the classification of emotion and a loss of the classification of gender” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicant’s Remarks & Arguments filed on 04/25/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khai N. Nguyen/Primary Examiner, Art Unit 2652  

05/23/2022